IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RYSHEEN PERMENTER,                            : No. 56 EM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
TAMMY FERGUSON, SUPERINTENDENT                :
SCI-GRADERFORD [SIC] AND SCI-                 :
PHOENIX JOHN J. TALABER,                      :
SECRETARY PENNSYLVANIA BOARD OF               :
PROBATION AND PAROLE, COREY                   :
DAVIS ADMINISTRATOR OF KINTOCK                :
CORRECTIONAL CENTER,                          :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of September, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.